UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6995



THERESA ANN WILSON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-98-1101-2)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Theresa Ann Wilson, Appellant Pro Se. Richard Bain Smith, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theresa Ann Wilson seeks to appeal the magistrate judge’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).*    We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the magistrate judge.   See Wilson v. Angelone, No. CA-98-1101-2

(E.D. Va. July 7, 1999).      We deny the pending motion for the

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                 2